--------------------------------------------------------------------------------

Return to 10Q [cbi0906q.htm]
EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT between COMMERCIAL BANK OF FLORIDA, a Florida banking
corporation, having its main office at 1550 S.W. 57th Avenue, Miami, Florida
(the "Bank") and BARBARA E. REED (the "Employee"), is entered into as of this
16th day of October, 2006.
 
R E C I T A L S
 
WHEREAS, in order to continue to expand and prosper as a significant member of
the financial, business and civic community of South Florida, the Bank needs to
retain capable, experienced senior executive personnel; and
 
WHEREAS, the Employee has been and continues to be a valued senior executive of
the Bank, and is now serving the Bank as its Senior Vice President and Chief
Financial Officer; and
 
WHEREAS, it is the consensus of the Board of Directors that the experience of
the Employee, her knowledge of the affairs of the Bank and her reputation and
contacts in the industry are so valuable that assurance of her continued
services are essential for the future growth and profit of the Bank; and
 
WHEREAS, it is the desire of the Bank to retain the services of the Employee and
provide for the security of the Employee in order to allow the Employee's
attentions to be devoted to the Bank's best interests; and
 
WHEREAS, the Bank and the Employee desire to enter into this Agreement for the
purpose of setting forth the terms and conditions under which the Bank desires
to retain the services of the Employee as Executive Vice President and Chief
Financial Officer and the Employee desires to continue in such capacity with the
Bank; and
 
WHEREAS, this Agreement is intended to supersede and replace the prior
Employment Agreement between the Bank and the Employee dated February 5, 1997.
 
TERMS
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.  EMPLOYMENT. The Bank hereby agrees to continue to employ the Employee, and
the Employee hereby agrees to continue to serve the Bank, on the terms and
conditions set forth herein.
 
2.  TERMS. The term of this Agreement shall commence on October 16, 2006
("Commencement Date"), and shall terminate on October 15, 2007 ("Scheduled
Termination Date"), unless sooner terminated or further extended as hereinafter
provided. On the Scheduled Termination Date, and annually thereafter on each
October 15th, the term of the Employee's employment shall be automatically
extended for one (1) additional year unless either party shall deliver to the
other, not later than September 15th of each year, written notice of its intent
not to extend this Agreement or this Agreement is otherwise terminated pursuant
to Sections 10 or 11 hereunder. In no event, however, shall the term of the
Employee's Agreement extend beyond the end of the calendar month in which the
Employee's sixty-fifth (65th) birthday occurs.
 

--------------------------------------------------------------------------------

 
3.  POSITION. The Employee shall serve as Executive Vice President and Chief
Financial Officer of the Bank and shall have such responsibilities, duties and
authority as may from time to time be assigned to the Employee by the Board of
Directors of the Bank.
 
4.  PLACE OF PERFORMANCE. In connection with the Employee's employment by the
Bank, the Employee shall be based at the principal executive offices of the Bank
in Miami-Dade County, Florida, subject to required travel relating to the Bank's
business activities.
 
5.  FULL TIME LOYALTY. The Employee shall devote her entire time, attention and
energies to the business and affairs of the Bank, and shall not, during the term
of this Agreement, be engaged in any other business activity, whether or not
such business activity is pursued for gain, profit, or other pecuniary
advantage, which might tend to interfere with her duties and responsibilities as
an Employee of the Bank.
 
6.  COMPETITIVE ACTIVITIES.
(a)  Competitive Services. Employee agrees that during the term of her
employment hereunder, except (i) with the express consent of the Bank's Board of
Directors or (ii) in the event of a change in control of the Bank, she will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Bank; provided, however, that Employee shall not thereby be precluded or
prohibited from owning passive investments, including investment in the
securities of other financial institutions, so long as such ownership does not
require her to devote any time to management or control of the business or
activities in which she has invested.
(b)  Confidential Information. Employee agrees and acknowledges that by virtue
of her employment hereunder, she will maintain an intimate knowledge of the
activities and affairs of the Bank, including trade secrets and other
confidential matters. Employee shall not at any time, whether during the term of
this Agreement or at any time thereafter, divulge any matter pertaining to the
activities and affairs of the Bank, including without limitation, trade secrets
and other confidential matters except as may be required by law.
(c)  Injunctive Relief. Employee agrees that breach of the covenant contained in
subsections 6(a) - 6(b) above by Employee shall constitute irreparable harm to
the Bank for which Bank does not have an adequate remedy at law, and that Bank
is therefor entitled to immediate injunctive or other equitable relief to
restrain Employee from violating the provisions of this Agreement. The right to
such injunctive and equitable relief shall survive the termination for Cause (as
hereinafter defined) of Employee by the Bank or the voluntary termination of
this Agreement by Employee.
 
7.  COMPENSATION.
(a)  Base Salary. The Bank shall pay to the Employee an annual "Base Salary" at
a rate determined by the Board of Directors of the Bank. Such Base Salary may be
paid by the Bank in monthly or semi-monthly installments in arrears as shall be
the practice of the Bank. The Base Salary may be modified from time to time in
accordance with normal business practices of the Bank.
(b)  Cash Incentive Compensation. The Employee may be eligible for a bonus or
any additional compensation as determined by the Board of Directors of the Bank
or an authorized committee thereof, which compensation may be determined upon
such measures of performance as shall be in the sole discretion of the Board of
Directors or an authorized committee thereof.
(c)  Other Compensation. Payment of the Base Salary (as set forth in subsection
7(a) hereof) shall not in any way limit or reduce any other obligation of the
Bank hereunder, and no other compensation, benefit, or payment hereunder shall
in any way limit or reduce the obligation of the Bank to pay the Employee's Base
Salary hereunder.
 

--------------------------------------------------------------------------------

 
8.  EXPENSES. During the term of the Employee's employment hereunder, the
Employee shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Employee in performing services hereunder, including
all expenses of travel and living expenses while away on business at the request
of and in the service of the Bank, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures of the Bank then in
effect, as modified from time to time.
 
9.  BENEFITS.
(a)  Vacations. The Employee shall be entitled each year to three (3) weeks paid
vacation, and normally accepted Bank holidays.
(b)  Group Medical Coverage. The Bank shall provide group medical insurance
coverage to the Employee and her family under a plan for Employee of the Bank,
and such plan shall include reasonable coverage for medical, hospital, surgical
and major medical expenses.
(c)  Other Benefits. The Employee shall have the right to participate in any
pension and retirement plans and arrangements, supplemental pension and
retirement plans and arrangements, life insurance and health-and-accident plans
and arrangements, medical insurance plans, disability plans, survivor income
plans, relocation plans and vacation plans which are now or may in the future
become available to employees of the Bank, subject to and on the basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Employee may, in the sole discretion of the Board of
Directors, participate in any stock option plans, employee stock ownership plans
or other similar plans and arrangements of the Bank on the basis consistent with
the terms, conditions and overall administration of such plans and arrangements.
Nothing paid under any such plan or arrangement presently in effect or available
in the future shall be deemed to be in lieu of the Employee's Base Salary and/or
Cash Incentive Compensation, to be paid hereunder.
 
10.  PROPER TERMINATION. The Employee's employment hereunder may be properly
terminated without any breach of this Agreement only under the following
circumstances.
(a)  Death. This Agreement shall be terminated upon the Employee's death.
(b)  Disability. If, as a result of the Employee's incapacity due to physical or
mental illness, the Employee shall have been absent from her full-time duties as
described hereunder for the entire period of three (3) consecutive months, the
Bank may terminate the Employee's employment hereunder. In the event the
Employee shall receive any disability benefits, under any disability policy
provided to the Employee by the Bank in accordance with any Bank policy then in
effect, prior to the expiration of said three-month period, the amount of such
disability payments shall be deducted from any amounts due to the Employee
hereunder.
(c)  Cause.
(i)  Definition of "Cause." The Bank may terminate the Employee's employment
hereunder for "Cause." "Cause" shall consist, by way of illustration and not
limitation, of one or more of the following:
(1)  conviction of a felony;
(2)  drunkenness;
(3)  drug or substance abuse;
(4)  theft or embezzlement;
(5)  a willful commission by the Employee of an act of dishonesty or fraud;
(6)  a breach of fiduciary duty involving personal profit or intentional failure
to perform her duties hereunder;
(7)  or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); or
 

--------------------------------------------------------------------------------

 
(8)  failure by the Employee to comply with any material provision of this
Agreement, which failure has not been cured within ten (10) days after notice of
such non-compliance has been given by the Bank to the Employee.
(ii)  Definition of "Willful." For purposes of this subsection, an act, or
failure to act, on the Employee's part shall be considered "willful" if done, or
omitted to be done, by her not in good faith and without reasonable belief that
her action or omission was in the best interests of the Bank.
(iii)  Procedures to be Followed. Notwithstanding the foregoing, the Employee
shall not be deemed to have been terminated for Cause without: (i) reasonable
notice to the Employee setting forth the reasons for the Bank's intention to
terminate for Cause; (ii) an opportunity for the Employee to be heard before the
Board of Directors of the Bank; and
(iii) delivery to the Employee of a Notice of Termination as provided for in
Section 12 hereof from the Board of Directors of the Bank finding that in the
opinion of the Board of Directors of the Bank, the Employee was guilty of
conduct set forth above in the preceding sentence, and specifying the
particulars thereof in detail.
 
11.  TERMINATION BY THE EMPLOYEE.
(a)  Good Reason. The Employee may terminate her employment hereunder for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean:
(i)  a failure by the Bank to comply with any material provision of this
Agreement, which failure has not been cured within thirty (30) days after notice
of such non-compliance has been given by the Employee to the Bank;
(ii)  an assignment to the Employee of any duties inconsistent with, or a
significant reduction in the nature or scope of the Employee's authorities,
duties or responsibilities from, those authorities, duties and responsibilities
held by the Employee as of the date hereof and as increased from time to time;
(iii)  a reduction in total remuneration of ten percent (10%) or more (by
reduction of Base Salary, reduction of rate of Cash Incentive Compensation or
reduction of fringe benefits, unless any such fringe benefits are withdrawn from
all other executives as a class);
(iv)  the performance of any other act by the Bank which is designed to prevent
and does prevent the Employee from properly performing the authorities, duties
and responsibilities of her employment hereunder; or
(v)  the occurrence of a change in control of the Bank (as defined below).
(b)  Change in Control. For purposes of this Agreement, a "change in control of
the Bank" shall be deemed to have occurred if such a change in control would be
required to be reported in response to Item 5(f) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934 (the "Exchange Act");
provided that, without limitation, such a change in control shall be deemed to
have occurred if any "person" (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than the Bank, is or becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Bank representing 25% or more of the combined voting power of
the Bank's then outstanding securities.
 
12.  NOTICE OF TERMINATION AND EFFECTIVE DATE.
Any proper termination of the Employee's employment by the Bank or by the
Employee (other than termination pursuant to subsection 10(a) (Death) above)
shall be communicated by written Notice of Termination to the other party
hereto. For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which shall indicate the reason for termination and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination.
 

--------------------------------------------------------------------------------

 
13.  COMPENSATION UPON TERMINATION; EFFECTIVE DATE.
(a)  Death of Employee. If the Employee's employment is terminated pursuant to
Section 10(a) (Death), the Employee's employment shall be deemed terminated as
of the date of her death and the Bank shall be obligated to pay to the
Employee's estate all amounts payable under Sections 7(a)-(b), through and
including the date of her death.
(b)  Disability. If the Employee's employment is properly terminated pursuant to
Section 10(b) (Disability), the Employer's employment shall be deemed terminated
as of the earlier of (1) the date on which payments commence pursuant to any
disability policy provided by the Bank; or (2) the expiration of three (3)
consecutive months of the Employee's incapacity due to physical or mental
illness, as set forth in subsection 10(b) above (provided that the Employee
shall not have returned to the performance of duties on a full-time basis during
such three (3) month period). In such event, the Bank shall be obligated to pay
to the Employee all amounts payable under Sections 7(a) - (b), through and
including such date of termination.
(c)  Termination for Cause. If the Employee's employment is properly terminated
pursuant to Section 10(c) (Cause), the Employee's employment shall be deemed
terminated as of the date specified in the Notice of Termination and the Bank
shall be obligated to pay to the Employee all amounts payable under Sections
7(a) - (b), through and including such date of termination.
(d)  Good Reason. If this Agreement is terminated by the Employee pursuant to
Subsections 11(a)(i) through 11(a)(iv) hereof, the Employee's employment shall
be deemed terminated as of the date on which a Notice of Termination is given,
or the date specified therein, whichever shall be later, and the Bank shall pay,
in cash, to the Employee, within twenty (20) days of the receipt of the Notice
of Termination, an amount equal to all amounts payable to Employee under
Sections 7(a) - (b) hereof through and including the Scheduled Termination Date
of this Agreement, as extended, regardless of the early termination of the
Employee. Such payment, when received, shall be in lieu of fringe benefits,
including insurance and similar benefits, but shall not affect any rights which
the Employee may have pursuant to any 401(k) plan or stock option plan.
(e)  Change in Control. If this Agreement is terminated by the Employee pursuant
to Subsection 11(a)(v) above, the Employee's employment shall be deemed
terminated as of the date on which a Notice of Termination is given, or the date
specified therein, whichever shall be later, and the Bank shall pay, in cash, to
the Employee, within twenty (20) days of receipt of the Notice of Termination,
an amount equal to 150% of the Employee's Salary and Cash Incentive Compensation
(pursuant to Sections 7(a) - (b)), such amounts to be determined by reference to
the Employee's then current Salary and the aggregate Cash Incentive Compensation
last paid to or earned by the Employee in the twelve months immediately
preceding such termination. In addition, at the sole discretion of the Employee,
the Company shall either:
(i)  continue to provide, for a period of 18 months immediately following
termination, the benefits described in subsections 9(b) and 9(c) hereof; or
(ii)  pay to the Employee, in a lump sum payment, an amount equal to 30% of the
Employee's Salary and Cash Incentive Compensation, such amounts to be determined
by reference to the Employee's then current Salary and aggregate Cash Incentive
Compensation last paid to or earned by the Employee in the twelve months
immediately preceding termination. Such payment shall be deemed to be a payment
in lieu of the benefits described in (i) above.
(f)  Other. If the Employee's employment hereunder is terminated by the Employee
other than pursuant to Subsections 11(a)(i) through 11(a)(vi) above, the
Employee's employment shall be deemed terminated as of the date on which a
Notice of Termination is given, or the date specified therein, whichever shall
be later, and the Bank shall be obligated to pay to the Employee all amounts
payable under Sections 7(a)-(b), through and including such date of termination.
From and after such date of termination, the Employee shall not be entitled to
any further compensation benefits, including insurance and similar benefits
hereunder or otherwise.
 

--------------------------------------------------------------------------------

 
(g)  Gross-up Provisions. In the event that the total amount of payments made
under this Agreement on account of termination under Subsection 11(a)(v) above
or the total amount of payments made under any other agreement or arrangement
between the Employee and the Company, whether written or oral, including any
combination of payments made pursuant to different agreements, arrangements or
plans equals or exceeds the aggregate present value of three times the "base
amount," the Company shall indemnify the Employee for the amount of any surtax
imposed pursuant to Section 280G and Section 4999 of the Internal Revenue Code
of 1986 as amended along with an amount intended to reimburse the Employee for
income tax imposed on such payment (together, the "Gross-up payment"). The
Company intends, by the payment of such indemnification, to make the Employee
whole and to put the Employee in the same position as if the payments provided
for under Section 13(e) hereof, this Section 13(g) and otherwise, were made, and
no additional surtaxes or other income taxes of any kind were required to be
paid with respect to such payments. The total amount due to the Employee
pursuant to this section shall be calculated using the following formula:
 
G= (0.2P-0.2B)/(0.8-R) where :
G is the Gross-up Payment
P is the amount of the Parachute Payment
B is the Base Amount
R is the aggregate applicable income tax rate
 
"Base amount" means the average annualized compensation income from the Company
includible in the Employee's gross income for Federal income tax purposes over
the five-year period preceding the year in which the Employee's employment is
terminated. This paragraph, and the language therein, shall be interpreted
consistently with Section 280G of the Internal Revenue Code of 1986, as amended,
and any regulations thereunder.
 
14.  SUCCESSORS; BINDING AGREEMENT.
(a)  The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by agreement in form and substance
satisfactory to the Employee, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession had taken place. Failure of the
Bank to obtain such agreement prior to a date which is thirty (30) days prior to
the effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Employee to compensation from the Bank in the same amount and
on the same terms as she would be entitled to hereunder if she terminated her
employment for Good Reason pursuant to any of Subsections 11(a)(i) through
11(a)(v), except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, "Bank" shall mean the Bank as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Subsection 14(a) or which otherwise become bound by all the terms and provisions
of this Agreement by operation of law.
(b)  This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to her hereunder if she had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Employee's devisee, legatee, or other designee or, if
there be no such designee, to the Employee's estate.
 
15.  NOTICE. For the purpose of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by private or public courier or
(unless otherwise specified) mailed by United States registered mail, return
receipt requested, postage prepaid, addressed as follows:
 

--------------------------------------------------------------------------------

If to the Employee:  Barbara E. Reed
_________________________
_________________________
If to the Bank:     Commercial Bank of Florida
1550 S.W. 57th Avenue
Miami, Florida 33144
 
16.  MISCELLANEOUS. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and by such officer of the Bank as may be specifically
designated by the Board of Directors of the Bank. No waiver by either party
hereto at any time of any breach by the other party hereto, or compliance with,
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Florida.
 
17.  VALIDITY. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
18.  COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
19.  ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by binding arbitration, conducted
before a panel of three arbitrators, in Miami, Florida, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
 
20.  LEGAL FEES AND COSTS. The prevailing party in any dispute or controversy
arising under or in connection with this Agreement shall be entitled to recover
from the other party all attorney's fees (including paralegal fees) and
arbitration and/or court costs incurred by the prevailing party in connection
with such dispute or controversy.
 
21.  SUCCESSION. This Agreement is intended to supersede, in their entirety, any
and all employment agreements, and all amendments thereto, between the Employee
and the Bank and between the Employee and the Bank.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
Attest:
  BANK:
COMMERCIAL BANK OF FLORIDA,
a Florida banking corporation
         
By:
 /s/ Pamela Tucker   By:
/s/ Joseph W. Armaly
Name:   Pamela Tucker Name:  Joseph W. Armaly
 
  Title:  Chairman & CEO       WITNESS:   EMPLOYEE:
Name: 
 /s/ Pamela Tucker  
/s/ Barbara E. Reed

 
 